 

 

Case: 2:21-cv-01810-EAS-CMV Doc #: 4 Filed: 04/19/21 Page: 1 of 12 PAGEID #: 24

THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION
Cheryl Sheets
Case No. 2:21-cv-01810
Plaintiff, ‘
Vv. : Judge Edmund A. Sargus

Magistrate Judge Chelsey M. Vascura

Sheriff Alex Lape, et al.
Jury Demand Endorsed Heron

Defendants.

 

ANSWER OF DEFENDANTS SHERIFF ALEX LAPE, THE COUNTY OF FAIRFIELD,
BOARD OF COMMISSIONERS OF THE COUNTY OF FAIRFIELD, AND DEPUTY
MARTY NORRIS TO PLAINTIFF’S COMPLAINT

 

Now come Defendants, Sheriff Alex Lape, the County of Fairfield (Ohio), Board of
Commissioners of the County of Fairfield, and Deputy Marty Norris, by and through counsel, and
for their answer to Plaintiffs Complaint herein state as follows:

1, The answering Defendants deny the allegations contained in paragraph 1 of

Plaintiff's Complaint.

y) The answering Defendants deny the allegations contained in paragraph 2 of
Plaintiff's Complaint.
Bh As to paragraph 3 of Plaintiff's Complaint, the answering Defendants aver that the

allegations state conclusions, without asserting facts, to which no response is required. To the
extent a response is required, the answering Defendants deny the allegations contained in
paragraph 3 of Plaintiff's Complaint.

4, The answering Defendants deny for want of knowledge the allegations contained

in paragraph 4 of Plaintiff's Complaint.

ED | Fisnet Downey 7775 Walton Parkway (614) 221-1216 PH

ALBRECHT & RIEPENHOFF ip Suite 200 (614) 221-8769 EX
New Albany, Ohio 43054 www.fisheldowney.com

 

[- "iil Attorneys at Law

 
 

 

Case: 2:21-cv-01810-EAS-CMV Doc #: 4 Filed: 04/19/21 Page: 2 of 12 PAGEID #: 25

5. As to paragraph 5 of Plaintiff's Complaint, the answering Defendants admit that
Sheriff Alex Lape is a resident of Fairfield County, Ohio and the duly elected sheriff of Fairfield
County, Ohio. Further answering, Defendants aver that the remaining allegations contained in
paragraph 5 of Plaintiff's Complaint state legal conclusions to which no response is required. To
the extent a response is required, the answering Defendants deny for want of knowledge the
remaining allegations contained in paragraph 5 of Plaintiff's Complaint.

6. As to paragraph 6 of Plaintiff's Complaint, the answering Defendants admit that
Fairfield County, Ohio is a political subdivision of the State of Ohio. The answering Defendants
aver that the remaining allegations contained in paragraph 6 of Plaintiff's Complaint state legal
conclusions to which no response is required. To the extent a response is required, the answering
Defendants deny for want of knowledge the remaining allegations contained in paragraph 6 of
Plaintiff's Complaint.

7. As to paragraph 7 of Plaintiff's Complaint, the answering Defendants admit that
Fairfield County, Ohio is a political subdivision of the State of Ohio and is governed by a Board
of Commissioners in accordance with Ohio law. The answering Defendants aver that the remaining
allegations contained in paragraph 7 of Plaintiff's Complaint state legal conclusions to which no
response is required. To the extent a response is required, the answering Defendants deny for want
of knowledge the remaining allegations contained in paragraph 7 of Plaintiff's Complaint.

8. As to paragraph 8 of Plaintiff's Complaint, the answering Defendants admit that
Deputy Marty Norris is a resident of Fairfield County, Ohio and employed with the Fairfield
County Sheriffs Office. The answering Defendants aver that the remaining allegations contained

in paragraph 8 of Plaintiff's Complaint state legal conclusions to which no response is required.

 

 

ED] EisHeL Downey 7775 Walton Parkway (614) 221-1216 PH
AR ALBRECHT & RIEPENHOFF up~ 2 Suite 200 (614) 221-8769 FX
{“— “<r Attorneys at Law New Albany, Ohio 43054 www.fisheldowney.com

 
 

 

Case: 2:21-cv-01810-EAS-CMV Doc #: 4 Filed: 04/19/21 Page: 3 of 12 PAGEID #: 26

To the extent a response is required, the answering Defendants deny the remaining allegations
contained in paragraph 8 of Plaintiff's Complaint.

ol As to paragraph 9 of Plaintiff's Complaint, the answering Defendants aver that the
allegation states a legal conclusion to which no response is required. To the extent a response is
required, the answering Defendants deny the allegation contained in paragraph 9 of Plaintiff's
Complaint.

10. As to paragraph 10 of Plaintiff's Complaint, the answering Defendants admit that
certain powers and responsibilities are vested in the duly elected Sheriff of Fairfield County, Ohio.
The answering Defendants deny any remaining allegations contained in paragraph 10 of Plaintiff's
Complaint.

11. Asto paragraph 11 of Plaintiff's Complaint, the answering Defendants aver that the
allegations state legal conclusions to which no response is required. To the extent a response is
required, the answering Defendants deny the allegations contained in paragraph 11 of Plaintiff's
Complaint.

12. | The answering Defendants deny for want of knowledge the allegations contained
in paragraph 12 of Plaintiff's Complaint.

13. The answering Defendants admit the allegation contained in paragraph 13 of
Plaintiffs Complaint.

14. The answering Defendants deny for want of knowledge the allegations contained
in paragraph 14 of Plaintiff's Complaint.

15. | The answering Defendants deny for want of knowledge the allegations contained

in paragraph 15 of Plaintiffs Complaint.

ED | FisHer Downey 7775 Walton Parkway (614) 221-1216 PH
AR ALBRECHT & RIEPENHOFF ur 3 Suite 200 (614) 221-8769 EX
[— ~<iirel Attorneys at Law New Albany, Ohio 43054 www.fisheldowney.com

 

 

 

 
Case: 2:21-cv-01810-EAS-CMV Doc #: 4 Filed: 04/19/21 Page: 4 of 12 PAGEID #: 27

16. As to paragraph 16 of Plaintiff's Complaint, the answering Defendants admit that
“[t]wo FCSO deputies came to [Plaintiff's] apartment and inquired about the location of’ Boyd
Pierce. The answering Defendants deny for want of knowledge any remaining allegations
contained in paragraph 16 of Plaintiff's Complaint.

17. As to paragraph 17 of Plaintiff's Complaint, the answering Defendants admit
deputies “asked to be let in to the apartment” and several minutes later “Ms. Sheets allowed them
in.” The answering Defendants deny for want of knowledge any remaining allegations contained
in paragraph 17 of Plaintiff's Complaint.

18. As to paragraph 18 of Plaintiff's Complaint, the answering Defendants aver that the
allegations state legal conclusions to which no response is required. To the extent a response is
required, the answering Defendants admit that deputies looked “through Ms. Sheets’ property,
including under her bed.” The answering Defendants deny for want of knowledge any remaining
allegations contained in paragraph 18 of Plaintiff's Complaint.

19. As to paragraph 19 of Plaintiffs Complaint, the answering Defendants deny that
Plaintiff showed the deputies “a small spray bottle . . . suggesting they use it.” The answering
Defendants deny for want of knowledge the remaining allegations contained in paragraph 19 of
Plaintiff's Complaint.

20. As to paragraph 20 of Plaintiff's Complaint, the answering Defendants admit that
Deputy Norris addressed Ms. Sheets “touching him.” The answering Defendants deny for want of
knowledge any remaining allegations contained in paragraph 20 of Plaintiff's Complaint.

21. The answering Defendants deny the allegations contained in paragraph 21 of

Plaintiffs Complaint.

 

 

 

 

 

 

FD] Eisner Downey 7775 Walton Parkway (614) 221-1216 PH
ALBRECHT & RIEPENHOFF up 4 Suite 200 (614) 221-8769 FX
AR Attorneys at Law New Albany, Ohio 43054 www.fisheldowney.com

 

 
Case: 2:21-cv-01810-EAS-CMV Doc #: 4 Filed: 04/19/21 Page: 5 of 12 PAGEID #: 28

22. The answering Defendants deny the allegations contained in paragraph 22 of
Plaintiff's Complaint.

23.  Asto paragraph 23 of Plaintiffs Complaint, the answering Defendants aver that the
allegations reference material not attached to the Complaint, in contravention of Fed. R. Civ.
P. 10(c). To the extent the allegations contained in paragraph 23 of Plaintiff's Complaint reference
material maintained by the Fairfield County Sheriff’s Office, such material speaks for itself.

24. The answering Defendants deny the allegations contained in paragraph 24 of
Plaintiff's Complaint.

25. The answering Defendants deny for want of knowledge the allegations contained
in paragraph 25 of Plaintiff?s Complaint.

26. The answering Defendants deny for want of knowledge the allegation contained in
paragraph 26 of Plaintiff's Complaint.

27. The answering Defendants admit the allegations contained in paragraph 27 of
Plaintiff's Complaint.

28. As to the allegations contained in paragraph 28 of Plaintiff's Complaint, the
answering Defendants admit that the Ohio Uniform Incident Report lists the offence of “resisting
arrest” and Plaintiff was not charged by the prosecution with “resisting arrest.” The answering
Defendants deny or deny for want of knowledge any remaining allegations contained in
paragraph 28 of Plaintiff's Complaint.

29. The answering Defendants deny the allegations contained in paragraph 29 of
Plaintiffs Complaint.

30. The answering Defendants deny each and every allegation contained in

paragraph 30 of Plaintiff's Complaint not specifically admitted herein as true.

 

 

 

 

 

 

 

ED | FISHEL DowNEY 7775 Walton Parkway (614) 221-1216 PH
AR ALBRECHT & RIEPENHOFF ur 5 Suite 200 (614) 221-8769 FX
tu Attorneys at Law New Albany, Ohio 43054 www.fisheldowney.com

 

 
Case: 2:21-cv-01810-EAS-CMV Doc #: 4 Filed: 04/19/21 Page: 6 of 12 PAGEID #: 29

31. | The answering Defendants deny the allegations contained in paragraph 31 of
Plaintiff's Complaint.

32. The answering Defendants deny the allegations contained in paragraph 32 of
Plaintiff’s Complaint.

33. As to paragraph 33 of Plaintiff's Complaint, the answering Defendants admit that
a “policy on the use of force” was adopted. The answering Defendants aver that the remaining
allegations contained in paragraph 33 of Plaintiff's Complaint state legal conclusions to which no
response is required. To the extent a response is required, the answering Defendants deny for want
of knowledge the remaining allegations contained in paragraph 33 of Plaintiff's Complaint.

34. | The answering Defendants deny the allegations contained in paragraph 34 of
Plaintiff's Complaint.

35. The answering Defendants deny the allegations contained in paragraph 35 of
Plaintiffs Complaint.

36. The answering Defendants deny the allegations contained in paragraph 36 of
Plaintiffs Complaint.

37. The answering Defendants deny the allegations contained in paragraph 37 of
Plaintiff's Complaint.

38. The answering Defendants deny the allegations contained in paragraph 38 of
Plaintiffs Complaint.

39. The answering Defendants deny the allegations contained in paragraph 39 of
Plaintiffs Complaint.

40. The answering Defendants deny each and every allegation contained in

paragraph 40 of Plaintiffs Complaint not specifically admitted herein as true.

 

 

 

 

 

 

FD FISHEL DOWNEY 7775 Walton Parkway (614) 221-1216 PH
AR ALBRECHT & RIEPENHOFF up 6 Suite 200 (614) 221-8769 FX
i Attorneys at Law New Albany, Ohio 43054 www. fisheldowney.com

 

 
Case: 2:21-cv-01810-EAS-CMV Doc #: 4 Filed: 04/19/21 Page: 7 of 12 PAGEID #: 30

Al, The answering Defendants deny the allegations contained in paragraph 41 of
Plaintiff's Complaint.

42. The answering Defendants deny the allegations contained in paragraph 42 of
Plaintiffs Complaint.

43. The answering Defendants deny each and every allegation contained in
paragraph 43 of Plaintiff's Complaint not specifically admitted herein as true.

44. The answering Defendants deny the allegations contained in paragraph 44 of
Plaintiff's Complaint.

45. The answering Defendants deny the allegations contained in paragraph 45 of
Plaintiff's Complaint.

46. The answering Defendants deny the allegations contained in paragraph 46 of
Plaintiff's Complaint.

47. The answering Defendants deny the allegations contained in paragraph 47 of
Plaintiffs Complaint.

48. As to paragraph 48 of Plaintiffs Complaint, the answering Defendants aver that the
allegation states a conclusion, without asserting facts, to which no response is required. To the
extent a response is required, the answering Defendants deny for want of knowledge the allegation
contained in paragraph 48 of Plaintiff's Complaint.

49. The answering Defendants deny each and every allegation contained in Plaintiffs

Complaint not specifically admitted herein as true.

 

 

 

 

FIRST DEFENSE
50. Plaintiff's Complaint fails to state a claim upon which relief can be granted.
ED | FISHEL DowNEY 7775 Walton Parkway (614) 221-1216 PH
AR ALBRECHT & RIEPENHOFF ize 7 Suite 200 (614) 221-8769 FX
=i Attorneys at Law New Albany, Ohio 43054 www.fisheldowney.com

 

 

 
 

 

Case: 2:21-cv-01810-EAS-CMV Doc #: 4 Filed: 04/19/21 Page: 8 of 12 PAGEID #: 31

SECOND DEFENSE
51. Plaintiffs conduct, in whole or in part, bars Plaintiff's claims for relief.
THIRD DEFENSE
52. Plaintiffs Complaint is barred, in whole or in part, by the doctrine of consent.
FOURTH DEFENSE
53. Plaintiff's claims may be barred, in whole or in part, by a failure to mitigate.
FIFTH DEFENSE
54. Plaintiff's claims are barred because Plaintiff assumed the risk of the injuries that
are alleged to exist.
SIXTH DEFENSE
55. Plaintiff is barred from relief due to the extent and degree of her negligence.
SEVENTH DEFENSE
56. Plaintiffs claims are barred against the answering Defendants because the alleged

injuries and/or damages were proximately caused by the sole, contributory, or comparative
negligence of Plaintiff and/or others not presently known to the answering Defendants.
EIGHTH DEFENSE
57. Plaintiffs claims are barred against the answering Defendants because the
answering Defendants did not proximately cause any injury to Plaintiff.
NINTH DEFENSE
58.  Plaintiff’s claims may be barred by her failure to join any party or parties under

Rule 19 and/or 19.1

 

ED | Fiser Downey 7775 Walton Parkway (614) 221-1216 PH
AR ALBRECHT & RIEPENHOFF ur 8 Suite 200 (614) 221-8769 FX
tid Attorneys at Law New Albany, Ohio 43054 www.fisheldowney.com

 
 

 

Case: 2:21-cv-01810-EAS-CMV Doc #: 4 Filed: 04/19/21 Page: 9 of 12 PAGEID #: 32

TENTH DEFENSE
59. The answering Defendants are entitled to immunity, including statutory, absolute,
and qualified immunity, and also immunity from punitive damages.
ELEVENTH DEFENSE
60. Plaintiff's Complaint fails to state facts sufficient to entitle Plaintiff to an award of
punitive damages against the answering Defendants.
TWELFTH DEFENSE
61. To the extent Plaintiff seeks punitive damages or exemplary damages against the
answering Defendants, an award of those types is contrary to the United States and Ohio
Constitutions, as well as federal and state statutes, and is therefore not available to Plaintiff.
THIRTEENTH DEFENSE
62. Plaintiff's claims for punitive damages cannot be sustained because the conduct of
the answering Defendants did not show complete indifference to or conscious disregard for the
safety of others.
FOURTEENTH DEFENSE
63. Plaintiffs claims against the answering Defendants are expressly subject to, barred,
or limited by provisions of Ohio’s Political Subdivision Tort Immunity Statute, Ohio Revised Code
Chapter 2744.
FIFTEENTH DEFENSE

64. Plaintiff is barred from relief because the answering Defendants acted in good faith.

 

 

SIXTEENTH DEFENSE
65. Plaintiff is barred from relief because the answering Defendants acted lawfully at
all times.
FISHEL DOWNEY 7775 Walton Parkwa
y (614) 221-1216 PH
ER ALBRECHT & RIEPENHOFF u1p~ 9 Suite 200 (614) 221-8769 FX
[<i Attorneys at Law New Albany, Ohio 43054 www. fisheldowney.com

 

 
 

 

Case: 2:21-cv-01810-EAS-CMV Doc #: 4 Filed: 04/19/21 Page: 10 of 12 PAGEID #: 33

SEVENTEENTH DEFENSE
66. Plaintiff's claims for damages may be barred, in whole or in part, by prior to,
subsequent intervening, or superseding acts, omissions, or causes, and/or by the acts or omissions
of individuals or entities over whom these answering Defendants had no control or right of control.
EIGHTEENTH DEFENSE
67. The answering Defendants are entitled to a setoff of damages and/or limitation of
damages pursuant to federal and state statutes.
NINETEENTH DEFENSE
68. Plaintiff has or may have failed to exhaust all administrative remedies.
TWENTIETH DEFENSE
69. Plaintiff's claims may be barred, in whole or in part, by a lack of capacity and/or
standing to seek the relief for which she prays, or because this matter as brought is non-justiciable.
TWENTY-FIRST DEFENSE
70. Plaintiff's claims may be barred by the applicable statute(s) of limitations.
TWENTY-SECOND DEFENSE
71. The answering Defendants hereby give notice that they intend to rely upon and
utilize any other affirmative defense or defenses that might become available or apparent during
the course of discovery and hereby reserve the right to amend this Answer to assert such defense
or defenses.
WHEREFORE, Defendants, Sheriff Alex Lape, the County of Fairfield, Board of
Commissioners of the County of Fairfield, and Deputy Marty Norris, demand that Plaintiff's

claims against them be dismissed in their entirety and with prejudice.

 

 

ED | FisHer Downey 7778 Walton Parkway (614) 221-1216 PH
AR ALBRECHT & RIEPENHOFF up 10 Suite 200 (614) 221-8769 FX
j~ *-ie Attorneys at Law New Albany, Ohio 43054 www.fisheldowney.com

 
 

 

Case: 2:21-cv-01810-EAS-CMV Doc #: 4 Filed: 04/19/21 Page: 11 of 12 PAGEID #: 34

Respectfully Submitted,

s/ Daniel T. Downey

Angelica M. Jarmusz (0092249)

Daniel T. Downey (0063753)

FISHEL DOWNEY ALBRECHT & RIEPENHOFF LLP
7775 Walton Pkwy, Suite 200

New Albany, Ohio 43054

(614) 221-1216 — Telephone

(614) 221-8769 — Fax

ajarmusz(@fisheldowney.com
ddowney(@fisheldowney.com

Attorneys for Defendants Sheriff Alex Lape, the
County of Fairfield, Board of Commissioners of the
County of Fairfield, and Deputy Marty Norris

 

JURY DEMAND

Defendants hereby demand a trial by jury on all issues herein triable.

s/ Daniel T. Downey

Daniel T. Downey (0063753)

FISHEL DOWNEY ALBRECHT & RIEPENHOFF LLP
Attorney for Defendants Sheriff Alex Lape, the
County of Fairfield, Board of Commissioners of the
County of Fairfield, and Deputy Marty Norris

 

ED] FisHer Downey 7775 Walton Parkway (614) 221-1216 PH
A ALBRECHT & RIEPENHOFF ip 11 Suite 200 (614) 221-8769 FX
jp“ “<td Attorneys at Law New Albany, Ohio 43054 www.fisheldowney.com

 

 

 

 
 

 

 

Case: 2:21-cv-01810-EAS-CMV Doc #: 4 Filed: 04/19/21 Page: 12 of 12 PAGEID #: 35

CERTIFICATE OF SERVICE
This is to certify that the foregoing Answer of Defendants Sheriff Alex Lape, the County
of Fairfield, Board of Commissioners of the County of Fairfield, and Deputy Marty Norris to
Plaintiff’s Complaint was filed electronically through the Court’s system this 19th day of April
2021. A true and accurate copy of the foregoing filing has been electronically served upon

Plaintiff's counsel this 19th day of April 2021, with regular U.S. Mail to follow.

s/ Daniel T. Downey

Daniel T. Downey (0063753)

FISHEL DOWNEY ALBRECHT & RIEPENHOFF LLP
Attorney for Defendants Sheriff Alex Lape, the
County of Fairfield, Board of Commissioners of the
County of Fairfield, and Deputy Marty Norris

FED | FisHer Downey 7775 Walton Parkway (614) 221-1216 PH
ALBRECHT & RIEPENHOFF 11> 12 Suite 200 (614) 221-8769 EX
(“it Attorneys at Law New Albany, Ohio 43054 www.fisheldowncy.com

 

 
